DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an amount of 2.5 % to 7.5 %. It is not clear what %  are used - weight % or atomic %. See, for example,  at https://www.terramagnetica.com/2009/08/12/how-to-convert-atomic-percent-to-weight-percent-and-vice-versa/comment-page-1/  See MPEP 2171.
Claims 3-4 are rejected as being dependent on the rejected claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al, WO 2018/084421 (cited in the instant Office Action as its English translation US2020/0075767 (corresponding to US 11,107,927)).
In re Claim 1, Jang discloses an  oxide semiconductor thin-film transistor (Fig. 1), comprising: a substrate 102; a gate electrode 104 formed on the substrate 102, a gate insulating layer 106 formed on the gate electrode 104, an oxide semiconductor layer 114 formed on the gate insulating layer 106; and source 108 and drain 112 electrodes formed on the gate insulating layer 106 and the oxide semiconductor layer 112, wherein the gate insulating layer 106 is formed of at least one of zirconium oxide (ZrOx) )[0023]) and lanthanum zirconium oxide (LaZrOx) and controls electrical characteristics (Figs. 1 and 2; [0018 – 0024] ; [0059- 0127]). 
In re Claim 5, Jang discloses the oxide semiconductor thin-film transistor according to claim 1, wherein at least one of the gate insulating layer 106 and the oxide semiconductor layer 114 is formed by a solution process ([0078-0083]). The applicant’s claim 5 does not distinguish over the Jang’s reference regardless of the process used to form the gate insulating layer 106 and the oxide semiconductor layer 114, because only the final product is relevant, not the recited process of solution. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 6, Jang discloses the oxide semiconductor thin-film transistor according to claim 1, wherein the oxide semiconductor layer 114 is formed of at least one of indium gallium zinc oxide (IGZO), indium oxide (InO), zinc oxide (ZnO), indium gallium oxide (IGO), indium aluminum oxide (IAO), indium zinc oxide (IZO), indium tin oxide (ITO), zinc tin oxide (ZTO), gallium zinc oxide (GZO), hafnium indium zinc oxide (HIZO), indium zinc tin oxide (IZTO), and aluminum zinc tin oxide (AZTO) ([0024], [0090]).

   In re Claim 9, Jang discloses a method of fabricating an oxide semiconductor thin-film transistor, comprising: forming a gate electrode 104 on a substrate 102; forming a gate insulating layer 106 on the gate electrode 104; forming an oxide semiconductor layer 114 on the gate insulating layer 106; and forming source 108 and drain 112 electrodes on the gate insulating layer 106 and the oxide semiconductor layer 114, wherein the forming of the gate insulating layer 106 comprises forming the gate insulating layer using at least one of zirconium oxide (ZrOx) ([0023])  and lanthanum zirconium oxide (LaZrOx) (Figs. 1 and 2; [0018 – 0024] ; [0059- 0127]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, KR20120004786 (cited in the instant Office Action as its machine translation, attached), in view of Jang.
In re Claim 7, Park discloses a display device (Fig. 7), comprising: a substrate 11; the oxide semiconductor thin-film transistor (23. 21, 22, 24, 15) formed on the substrate 11; and a display element (31, 33, 35, 37) electrically connected to the oxide semiconductor thin-film transistor (23. 21, 22, 24, 15)  (Figs. -7; [0022-0066]). 
Park does not specify that the oxide semiconductor thin-film transistor (23. 21, 22, 24, 15) according to claim 1.
Jang teaches an oxide semiconductor thin-film transistor according to Claim 1 (Figs. 1 and 2; [0018 – 0024] ; [0059- 0127]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Park’s transistor with Jang’s transistor, a to improve electrical properties, current properties, and stability. as taught by Jang ([0016]).
 In re Claim 8, Park taken with Jang discloses the display device according to claim 7, wherein the display element (31, 33, 35, 37) is at least one of an organic light-emitting element and an inorganic light-emitting element (Park: [0063]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 9 above, and further in view of  Fang et al., Chinese Patent CN111129160 (cited in the instant Office Action as its machine translation).
In re Claim 10, Jang discloses all limitations of claim 10 except for the forming of the gate insulating layer comprises forming the gate insulating layer to have a thickness of 0.19 nm to 0.35 nm according to a content of lanthanum (La) in the lanthanum zirconium oxide (LaZrOx). 
Fang teaches a method wherein forming of the gate insulating layer  comprises forming the gate insulating layer 106 using the lanthanum zirconium oxide (LaZrOx), wherein lanthanum (La) is comprised in an amount ([0063]) in the lanthanum zirconium oxide (LaZrOx) (Figs. 1- 4, [0039- 0074].
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Jang’s gate insulating layer made of zirconium oxide ZrOx with Fang’s gate insulating layer made of lanthanum zirconium oxide LaZrOx, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the gate insulating layer made of zirconium oxide with the gate insulating layer made of the lanthanum zirconium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
 However, Jang taken with Fang does not specify that the gate insulating layer to have a thickness of 0.19 nm to 0.35 nm. It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893